Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 8, 2015

                                     No. 04-15-00290-CR

                              Jose Miguel Garcia VILLAREAL,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the County Court at Law No. 12, Bexar County, Texas
                                   Trial Court No. 364138
                           Honorable Scott Roberts, Judge Presiding


                                        ORDER

       Tonya R. Thompson’s notification of late record is granted. The reporter’s record is due
on September 25, 2015.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of